Citation Nr: 1442631	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  10-29 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an increased rating in excess of 30 percent for hypothyroidism.  

3.  Entitlement to an increased rating in excess of 30 percent for a total replacement of the right knee, with history of arthritis, from October 1, 2008.  

4.  Entitlement to an increased rating in excess of 30 percent for a total replacement of the left knee, for the period from September 1, 2009.   


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1968 to June 1976 and from February 1979 to February 1984.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the increased rating issues currently on appeal as well as a total rating by reason of individual unemployability due to service-connected disabilities (TDIU).  

In April 2011, a videoconference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

The case was before the Board in November 2013.  At that time, the issue of TDIU was granted by the Board and the remaining increased rating issues were remanded by the Board.  


FINDINGS OF FACT

1.  Throughout the appeal, the Veteran's PTSD has been primarily manifested by depression, flashbacks, sleep disturbances, impaired impulse control, and difficulty in adapting to stressful circumstances; with overall disability consistently described as moderate to severely disabling; GAF scores of 52 and 50; and occupational and social impairment productive of no more than reduced reliability.  

2.  Throughout the appeal, the Veteran's hypothyroidism is shown to be controlled by medication, without functional impairment.  

3.  From October 1, 2008, to September 1, 2009, the Veteran's total right knee replacement was manifested by limitation of motion from 5 degrees extension to 90 degrees flexion, without severe painful motion or weakness.  

4.  From September 2, 2009, to February 4, 2014, the total replacement of the Veteran's right knee was manifested by range of motion from 30 degrees extension to 78 degrees flexion.  

5.  As of February 5, 2014, the total knee replacement of the Veteran's right knee was manifested by range of motion from 0 degrees extension to 110 degrees flexion, without severe painful motion or weakness.  

6.  Throughout the appeal the total knee replacement of the Veteran's left knee has been manifested by, at worst, range of motion from 28 degrees extension to 80 degrees flexion, without severe painful motion or weakness.   


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 50 percent for PTSD have not been met for any period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code (Code) 9411 (2013).  

2.  The criteria for an increased rating in excess of 30 percent for hypothyroidism have not been met for any period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Code 7903 (2013).  

3. The criteria for an increased rating in excess of 30 percent for total replacement of the right knee were not met from October 1, 2008, to September 1, 2009.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Code 5055 (2013).  

4.  The criteria for a rating of 40 percent for a total replacement of the right knee were met from September 2, 2009 until February 4, 2014.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Code 5261 (2013).  

5.  The criteria for an increased rating in excess of 30 percent for total replacement of the right knee are not met from February 5, 2014.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Code 5055 (2013).  

6.  The criteria for an increased rating in excess of 30 percent for total replacement of the left knee were not met for any period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Code 5055 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In a claim for increase, the Veterans Claims Assistance Act of 2000 requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of the claims.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  August 2008 and August 2009 letters explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  The Veteran has had ample opportunity to respond or supplement the record.  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records, including the records utilized by the Social Security Administration (SSA) in a disability determination, have been secured.  The Veteran was afforded a VA medical examination, most recently in February 2014.  The Board finds that the examination obtained is adequate.  The opinion/information was provided by a qualified medical professional and was predicated on a full reading of all available records.  Neither the Veteran nor the representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2013).  

Increased Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2013).  

The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F.3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  


PTSD

The Veteran contends that his PTSD is more disabling than currently evaluated.  During his Board hearing in April 2011, he reported numerous symptoms of this disability, including flashbacks, nightmares, trouble dealing with others, and suicidal thoughts.  Service connection for PTSD was awarded in a December 2003 RO rating decision.  A 30 percent rating was initially assigned at that time, effective October 7, 2008.  The rating was increased to 50 percent an October 2008 rating decision, effective July 28, 2008.  The Veteran filed a claim for an increased rating in March 2009.

A non-compensable evaluation for PTSD is warranted where the condition has been formally diagnosed, but the symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  A 10 percent rating is warranted for PTSD with occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; where symptoms are controlled by continuous medication.  A 30 percent rating is warranted for PTSD with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, or recent events).  A 50 percent rating is warranted for occupational and social impairment with reduced reliability, and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideations; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or worklike settings); inability to establish and maintain effective relationships.  A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Code 9411.  

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  On the other hand, if the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  The United States Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A score of 21-30 reflects that behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day, no job, home, or friends).  A score of 31-40 is assigned where there is "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)." DIAGNOSTIC AND STASTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994).  A score of 41-50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A score of 51-60 is appropriate where there are "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers."  Scores ranging from 61-70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household).  Id.  

A psychiatric examination was conducted by VA in September 2008.  At that time, the Veteran reported that he had not worked for the past three and a half years.  He had had his own satellite installation business that he had to stop because of a knee disorder and due to irritability with his customers at times.  He stated that working alone with his own business had helped.  He stated that he was currently married for the third time, had four children and seven or eight grandchildren.  He reported a fair to poor relationship with his wife, stating that he was irritable and withdrawn.  He said that when he became angry, he left.  He reported that the only reason that they were still together was because she was so tolerant and supportive.  He stated that, while he loved his children, his relationship was only fair.  He stated that his grandchildren irritated him as well.  He denied having close friends, stating that he had three or four casual friends with whom he met at the VFW.  On mental status examination, the Veteran was alert, oriented and attentive.  His mood appeared to be depressed and his affect was constricted.  Speech was of regular rate and rhythm.  There was some evidence of psychomotor retardation.  Eye contact was fair.  He was generally cooperative, with logical and coherent thought process.  Thought content was devoid of current auditory or visual hallucinations.  There was no evidence of delusional content noted.  He denied current thoughts of hurting himself or hurting others and denied a history of suicide attempts, but said that the last time he was physically aggressive was several weeks earlier.  Memory was intact.  Proverb interpretation and test for concentration showed impairment.  Insight was described as fair.  The diagnoses were PTSD and major depressive disorder.  His GAF score was listed as 52.  The examiner noted that the Veteran exhibited considerable symptoms associated with his PTSD and his related major depressive disorder, including daily intrusive thoughts of combat; nightmares four to five times per week; reactivity to loud noises, seeing Asian people, or being in crowds; avoidance behavior; a constricted affect; emotional detachment from others; decreased interest in activities; and problems with irritability and concentration.  He also reported hypervigilance; became tearful during the interview; and problems with depression, low energy, low motivation and fatigue.  He stated that his symptoms had been present since his service in Vietnam, but that they had worsened during the Gulf war.  The examiner stated that the Veteran appeared to be considerably impaired in terms of social and industrial adaptability.  

A psychiatric examination was conducted by VA in August 2009.  The Veteran reported that he had submitted a claim for unemployability due to his prosthetic knees and was agitated that he had to appear for a psychiatric examination as well when he did not believe that this related to his claim for unemployability.  He was very verbal about his anger, but did apologize for his behavior.  He stated that he was receiving treatment for PTSD through VA and was receiving medication management, including hydroxyzine pamoate and trazodone.  He reported no remission of his symptoms as a result of the treatment.  He reported that he continued to have difficulty sleeping, with problems staying asleep and nightmares two to three times per week.  He had intrusive thoughts of Vietnam "all the time" stating that this was on a daily basis.  He reported flashbacks two times per month and difficulty with hypervigilance, exaggerated startle response, poor socialization and difficulty trusting others.  He reported being triggered by helicopters flying overhead or hearing someone speaking Vietnamese.  He stated that he stayed home all the time because he did not like being around people.  He had difficulty with a depressed mood, due to both his PTSD and physical limitations including his prosthetic knees.  He felt useless, had decreased energy, decreased appetite, and poor motivation.  He reported avoidance of things that reminded him of Vietnam such as news of the current war.  He reported that he had stopped working several years earlier because of his knees, but also stated that he had a history of difficulty getting along with others while on the job and with anger problems.  On mental status evaluation, the Veteran was generally alert and oriented.  Thought process was generally linear.  Affect was agitated.  Insight was demonstrated.  Spontaneous speech was fluent, grammatic and free of paraphasias.  Attention was intact, but the Veteran demonstrated mild difficulty with memory.  He denied auditory and visual hallucinations, a history of suicide attempts, and current suicidal or homicidal ideation.  The diagnosis was PTSD.  The GAF score was listed as 50.  The examiner stated that, overall, the Veteran demonstrated moderate to severe impairment in function, socially and occupationally, due to his PTSD.  In an October 2009 examination addendum, the examiner stated that, after review of the claims folder, the level of the Veteran's PTSD disability remained moderately to severely impairing.  

A psychiatric examination was conducted by VA in February 2014.  At that time, the current diagnoses were listed as PTSD and unspecified depressive disorder.  The examiner stated that all of the Veteran's symptoms were exclusively attributable to his PTSD.  He stated that the Veteran had occupational and social impairment due to mild or transient symptoms that decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or that his symptoms were controlled by medication.  Regarding PTSD symptomatology, the examiner noted that the Veteran endorsed nearly all of the diagnostic criteria for PTSD.  For example, the Veteran reported having recurrent, involuntary, and intrusive distressing memories of traumatic events; recurrent distressing dreams; intense or prolonged psychological distress at exposure to cues; and marked physiological reactions to internal or external cues.  He also reported persistent avoidance of stimuli associated with the traumatic events, both external reminders and memories.  Symptoms included persistent and exaggerated negative beliefs or expectations about himself; persistent, distorted cognitions about the cause or consequences of the traumatic events that led to him blaming himself; persistent negative emotional states; markedly diminished interest or participation in significant activities; feelings of detachment or estrangement from others; persistent inability to experience positive emotions such as happiness; irritable behavior and angry outbursts; reckless or self-destructive behavior; hypervigilance; an exaggerated startle response; problems with concentration; and sleep disturbance.  Additional symptoms of anxiety and chronic sleep impairment were noted.  The examiner stated that the PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  

After review of the record, the Board finds that, while the Veteran's PTSD symptoms are significant, they do not meet the criteria for a rating in excess of the currently assigned 50 percent.  Specifically, the Veteran has not manifested symptoms such as suicidal ideations; obsessional rituals; illogical, obscure, or irrelevant speech; near-continuous panic attacks; spatial disorientation; or neglect of personal appearance and hygiene or other symptoms resulting in deficiencies in most areas or total occupational or social impairment.  The Veteran does demonstrate depression, impaired impulse control, and difficulty in adapting to stressful circumstances, but his overall disability was consistently described as moderate to severely disabling with GAF scores of 52 and 50 in 2008 and 2009; but seemed somewhat improved on examination in 2014 when he was described having a decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  The GAF scores given are consistent with serious symptoms, but do not demonstrate deficiencies in most work or social areas.  As such, the Board does not find a basis for a rating in excess of the assigned 50 percent at any time during the appeal period.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for an increased rating for PTSD, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 

Hypothyroidism

Service connection for hypothyroidism was awarded by rating decision of the RO in May 1997.  At that time, a 10 percent evaluation was assigned, effective May 8, 1996.  The rating was increased to 30 percent in an October 2008 rating decision, effective July 28, 2008.  The claim for an increased rating was received in March 2009.  The Veteran contends that his hypothyroidism is more disabling than currently evaluated.  During the April 2011 Board hearing, he testified that he took daily medication for his thyroid disorder, had gained approximately 30 pounds and felt fatigue and weakness in his muscles all of the time.  

Diagnostic Code 7903 provides ratings for hypothyroidism.  Hypothyroidism with fatigability, or; continuous medication required for control, is rated 10 percent disabling.  Hypothyroidism with fatigability, constipation, and mental sluggishness is rated 30 percent disabling.  Hypothyroidism with muscular weakness, mental disturbance, and weight gain is rated 60 percent disabling.  Hypothyroidism with cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness is rated 100 percent disabling.  38 C.F.R. § 4.119.

On September 2008 VA examination, the Veteran related that he had been diagnosed with Graves' disease and received radioactive iodine ablation of the thyroid gland.  Since that time he had been on Synthroid.  His current dose was .150 mg of levothyroxine.  He stated that he has had chronic fatigue to some degree for a very long time.  He denied specific cold or heat intolerance, but reported having chronic constipation.  A review of his medical records revealed that in 1999 he weighed 229 pounds and that his current weight was 219 pounds.  Examination was essentially unremarkable.  The diagnosis was Graves's thyroiditis, with a resultant radioactive iodine ablation in 1979, now medically hypothyroid.  He was on medication, with no significant findings on examination to indicate any significant hyper or hypothyroidism effects at this time.  

An examination was conducted by VA in September 2009.  At that time, the Veteran reported that he was unable to get his weight down below 200 pounds.  He complained of episodic spasms of the esophagus and a choking sensation.  Review of his medical records revealed that his most recent TSH level was 1.45 and the free T-4 level was 0.64.  Both numbers were reportedly within normal limits.  He took 150 mcg of levothyroxine daily.  On physical examination he stood five feet nine and one half inches tall.  He weighed 250 pounds.  Examination was essentially unremarkable.  The examiner stated that it was not likely that the Veteran would have symptoms of hyperthyroidism or hypothyroidism when he had a TSH level that was within normal limits.  The symptoms of esophageal spasm and choking were not likely related to his thyroid condition.  

An examination was conducted by VA in February 2014.  At that time, the Veteran related his medical history of Graves' disease with subsequent radiation therapy.  He currently took .15 mg of Levothyroxine NA per day.  It was noted that his medication had been recently adjusted to decrease his dosage.  He had complaints of "something in his throat," but evaluations for this in December 2013 showed a diagnosis of cricopharyngeous muscle spasm that was not found by this examiner to be related to the service-connected acquired hypothyroidism.  The examiner found that the Veteran did not have functional limitation as a result of his acquired hypothyroidism.  

The Veteran's hypothyroidism is shown to be stable on medication.  In 2008 and 2014, the examiners failed to find functional limitation as a result of this disorder.  In 2009, it was noted that he had gained weight, but laboratory testing showed that his thyroid levels continued to be stable on medication.  The record does not demonstrate muscular weakness or mental disturbance as a result of hypothyroidism that may provide a basis upon which a rating in excess of 30 percent may be assigned.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for an increased rating for hypothyroidism, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 

Bilateral Knee Replacements

Service connection for arthritis of the right knee was granted by the RO in a September 1998 rating decision that assigned an initial 20 percent rating, effective May 27, 1998.  In August 2007, the Veteran underwent a total right knee arthroplasty.  By rating decision dated in September 2007, he was awarded a 100 percent rating on the basis of the surgery under 38 C.F.R. § 4.30 followed by a 100 percent rating until September 30, 2008, on the basis of Code 5055.  The Veteran has appealed the 30 percent rating, effective October 1, 2008, that was confirmed and continued in the October 2009 rating on appeal.  

Service connection for arthritis of the left knee was granted by the RO in a September 1998 rating decision that assigned an initial 10 percent rating, effective July 27, 1998.  In July 2008, he underwent a total left knee replacement.  By rating decision dated in October 2008, he was awarded a 100 percent rating on the basis of the surgery under 38 C.F.R. § 4.30 followed by a 100 percent rating until August 31, 2009, on the basis of Code 5055.  The Veteran has appealed the 30 percent rating, effective September 1, 2009, that was confirmed and continued in the October 2009 rating on appeal.  

It is incidentally noted that, in addition to the 30 percent ratings for total knee replacements of each knee, the Veteran has also been awarded separate 10 percent ratings for surgical scars of each knee, which are not part of the current appeals.  

A total knee replacement is rated 100 percent disabling for one year following implantation of prosthesis.  Thereafter, there is a minimum rating of 30 percent.  A 60 percent rating is warranted where there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  The knee may also be rated by analogy using Diagnostic Codes 5256 (ankylosis of the knee), 5261 (limitation of extension) or 5262 (impairment of the tibia and fibula) if they provide for a rating greater than the 30 percent minimum.  38 C.F.R. § 4.71a, Code 5055.  

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5256 provides ratings for ankylosis of the knee.  Favorable ankylosis of the knee, with angle in full extension, or in slight flexion between zero degrees and 10 degrees, is to be rated 30 percent disabling.  Unfavorable ankylosis of the knee, in flexion between 10 degrees and 20 degrees, is to be rated 40 percent disabling; unfavorable ankylosis of the knee, in flexion between 20 degrees and 45 degrees, is to be rated 50 percent disabling; extremely unfavorable ankylosis, in flexion at an angle of 45 degrees or more is to be rated 60 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5257 provides ratings for other impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a.  Separate disability ratings are possible for arthritis with limitation of motion under Diagnostic Codes 5003 and instability of a knee under Diagnostic Code 5257.  See VAOPGCPREC 23-97.  When x-ray findings of arthritis are present and a veteran's knee disability is rated under Diagnostic Code 5257, the veteran would be entitled to a separate compensable rating under Diagnostic Code 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees is rated noncompensably (0 percent) disabling; flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint). 

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees is rated noncompensably (0 percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint). 

Diagnostic Code 5262 provides ratings based on impairment of the tibia and fibula.  Malunion of the tibia and fibula with slight knee or ankle disability is rated 10 percent disabling; malunion of the tibia and fibula with moderate knee or ankle disability is rated 20 percent disabling; and malunion of the tibia and fibula with marked knee or ankle disability is rated 30 percent disabling.  Nonunion of the tibia and fibula with loose motion, requiring a brace, is rated 40 percent disabling.  38 C.F.R. § 4.71a.

More generally, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

In addition, the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  This regulation also provides that the intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and that crepitation should be noted carefully as points of contact which are diseased.

Thus, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  

An examination was conducted by VA in September 2008.  At that time, examination of the knees showed range of motion from 5 degrees extension to 90 degrees flexion in the right knee and from 24 degrees extension to 80 degrees flexion in the left knee.  There were tender surgical scars.  There was palpable tenderness bilaterally.  There was crepitus of the right knee with a loud audible clicking.  X-ray studies showed a right knee replacement in satisfactory positioning and left knee replacement with cement showing evidence of loosening or infection.  The diagnosis was of right knee degenerative joint disease with total knee replacement and crepitus and left knee degenerative joint disease with total knee replacement, with complications.  

An examination was conducted by VA on September 2, 2009.  At that time, the Veteran complained of constant severe pain that he rated as 7/10.  He did not have a complaint of locking, but did note intermittent instability and swelling of the knees.  On examination, range of motion of the right knee was from 30 degrees extension to 78 degrees flexion.  Range of motion of the left knee was from 28 degrees extension to 80 degrees flexion.  There was a surgical scar on the right knee measuring 1 by 20 cm that was tender to touch, hypopigmented, stable, intact and with normal texture.  On the left, there was a vertical scar in the lower portion that was midline to the knee, but then had a Y pattern with the left segment moving medially and right moving laterally.  This scar measured 1 by 27 cm.  There was decreased sensation to touch and sharp/dull sensation and numbness around the borders of the scar.  The scar was stable, and had .2 cm tissue loss throughout.  There was no limitation of motion from the scars.  The knees were stable, but there was palpable tenderness bilaterally.  There was crepitus in the right knee, grade 2, with loud audible clicking.  Both knees were negative for McMurray sign.  An X-ray study of the right knee showed a knee replacement with satisfactory positioning.  A study of the left knee showed a replacement with cement showing evidence of loosening or infection.  The diagnoses were right knee degenerative joint disease with total knee replacement and crepitus; left knee degenerative joint disease with total knee replacement with complications; and bilateral surgical scars of the knees, right tender, left with decreased sensory to touch.  

VA outpatient treatment records, dated from September 2009 to June 2013 show that the Veteran continued to have complaints of knee pain, primarily of the left knee.  There are no notations regarding the severity of the Veteran's knee pain or range of motion testing.  

An examination was conducted by VA on February 5, 2014.  At that time the diagnosis was total knee replacements.  Range of motion was from 0 degrees extension to 110 degrees flexion, bilaterally.  There was no objective evidence of painful motion of either knee.  The Veteran was able to perform repetitive use testing without additional limitation of motion or other additional functional impairment.  There was no noted instability in either knee and no evidence of recurrent patellar subluxation or dislocation.  The examiner noted intermediate degrees of residual weakness, pain, and limitation of motion as residuals of the knee replacement surgeries.  The Veteran did use a cane for ambulatory assistance.  The examiner remarked that the Veteran had bilateral knee replacements with satisfactory alignment of the prostheses.  The mechanical clicking noted was considered normal and of no clinical significance.  The current range of motion was within normal parameters expected after a total knee replacement and deemed within functional capability as per medical literature.  There was no objective evidence of inflammatory process.  Pain has been reported after total knee replacements that demonstrated loosening of prosthesis or infection, none of which has been demonstrated in this Veteran.  

Regarding the Veteran's right knee, he was in receipt of a 100 percent evaluation under the provisions of Code 5055 until September 30, 2008.  The September 2008 examination provides no basis for a rating in excess of the minimum 30 percent rating.  In this regard, while there was palpable tenderness, there was no indication of severe painful motion or weakness of the lower extremity and the range of motion, from 5 degrees extension to 90 degrees flexion, does not provide a basis for a rating in excess of 30 percent.  On examination on September 2, 2009, range of motion of the right knee was from 30 degrees extension to 78 degrees flexion.  Under Code 5261, where extension is limited to 30 degrees, a 40 percent rating is warranted.  As noted, specific studies regarding the Veteran's right knee were not noted during outpatient treatment from 2009 until 2013.  On examination on February 5, 2014, the right knee disability is shown to have improved to the point where range of motion of the right knee was noted to be from 0 degrees extension to 110 degrees flexion, the basis for the 40 percent rating is no longer demonstrated and the rating reverts back to the minimum 30 percent rating under Code 5055.  As such, the rating for the Veteran's right knee disability should be 40 percent from September 2, 2009 to February 4, 2014, and it should revert back to the minimum 30 percent rating from February 5, 2014.  To this extent, the appeal is allowed.  

Regarding the Veteran's left knee, examinations in 2008, 2009, and 2014 show range of motion to be in excess of that required for a rating in excess of the minimum 30 percent rating.  The range of motion is shown to be, at worst, from 28 degrees extension to 80 degrees flexion.  While there is evidence of complications, there are no indications of nonunion of the joint that would warrant a 40 percent rating under the provisions of Code 5262.  Similarly, there are no findings consistent with severe painful motion or weakness of the left lower extremity that would warrant a 60 percent rating under the provisions of Code 5055.  As such, there is no basis for a rating in excess of 30 percent at any time during the appeal period.  

Extraschedular Considerations

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, specifically provides for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD has been manifested by depression, flashbacks, sleep disturbances,  impaired impulse control, and difficulty in adapting to stressful circumstances.  These symptoms are part of the schedular rating criteria.  In addition, the level of occupational and social impairment is explicitly part of the schedular rating criteria and the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  Moreover, all the Veteran's psychiatric symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.

Regarding the Veteran's hypothyroidism, the disability is shown to be stable on medication, which is contemplated by the schedular rating criteria.  

Regarding the Veteran's right and left knee replacements, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  The Veteran's left knee disability is rated as the minimum for a total knee replacement, with no residuals that directly correspond to the schedular criteria for a rating in excess of 30 percent based on limitation of knee motion or nonunion of the knee joint.  This also incorporates various orthopedic factors that limit motion or function of the knee.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  Regarding the right knee, the Board has awarded a 40 percent rating that directly corresponds with the rating schedule based on limitation of extension (Code 5261) for a specific period of time.  See Hart 21 Vet. App. at 505.  During other periods, the manifestations do not meet the criteria in excess of the minimum rating of 30 percent.  For these reasons, the Board finds that the assigned schedular ratings are adequate to rate the Veteran's knee disabilities, and no referral for an extraschedular rating is required.  

Finally, the Veteran was awarded TDIU by the Board in the November 2013 decision.  Therefore, this issue is no longer before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

						(CONTINUED ON NEXT PAGE)

ORDER

An increased rating in excess of 50 percent for PTSD is denied.  

An increased rating in excess of 30 percent for hypothyroidism is denied.  

An increased rating in excess of 30 percent for a total replacement of the right knee, with history of arthritis, is denied from October 1, 2008 to September 1, 2009; and from February 5, 2014.

An increased rating of 40 percent for a total replacement of the right knee, with history of arthritis, is granted from September 2, 2009 to February 4, 2014, subject to controlling regulations applicable to the payment of monetary benefits.  

An increased rating in excess of 30 percent for a total replacement of the left knee, for the period from September 1, 2009 is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


